Citation Nr: 1713874	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  06-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 2003 to January 2004 and in the Puerto Rico National Guard from January 1970 to October 1977 and January 1982 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a March 2012 decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the issue back to the Board pursuant to a September 2012 Court Order based on a Joint Motion For Partial Vacatur and Remand.  The case was most recently before the Board in January 2013 when it was remanded for additional development.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.

2.  Bilateral hearing loss had its onset during service.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Given the Board's grant of service connection, there is no need to discuss VA's duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefit sought.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The term "active military, naval, or air service" includes "any period of active duty for training" (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  With respect to Army National Guard or Air National Guard members, ACDUTRA means full-time duty under §§ 502, 503, 505 of Title 32 of the United States Code, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Factual Background and Analysis

At the outset, the Board notes that the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

Next, the Board finds competent and credible evidence of noise exposure during service.  The Veteran states that his current bilateral hearing loss is related to the noise exposure he experienced on the firing range in bi-annual training for thirty-two years, as a member of the 65th Infantry Battalion.  The Board is aware that Infantry Battalions routinely conduct range training twice a year, for all the soldiers in the battalion; the Veteran spent his entire military career in the 65th Infantry Battalion.

Additionally, the Board notes that the Veteran's DD-214 lists his Military Occupational Specialties (MOS) as Infantryman (MOS 11B) and Heavy Truck Driver (MOS 88M) which have both been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (Sept. 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his ACDUTRA service, and that exposure to acoustic trauma is conceded.  See 38 U.S.C.A. § 1154(a).

Turning to the nexus component for service connection, the Veteran's military medical records have several audiological evaluations conducted by medical professionals.  Of importance in the instant case are the audiograms from his pre-enlistment physical in November 1981 and the two audiograms from 1986.  The Veteran enlisted in his second period of National Guard service in January 1982, and November 1981 and February 1986 audiograms do not demonstrate any evidence of a hearing loss disability for VA purposes.  However, the next audiogram of record dated October 1986 shows a marked change in his hearing at the 3000 and 4000 Hertz levels.  This represents the first evidence of a hearing loss disability as defined by VA.  Furthermore, this evidence of hearing loss continues throughout the Veteran's medical records.  Every audiological evaluation since October 1986, including the most recent examination in 2010, shows the same pattern of hearing loss, particularly at the 3000 and 4000 Hertz levels.  

The Veteran's service personnel records document two week periods of ACDUTRA during the summers, as part of his training for the National Guard, and the Board takes notice that these trainings occur on a yearly basis.  See 32 U.S.C.A §§ 502, 503, 505 (West 2014).  The Board has conceded that the Veteran was routinely exposed to noise during his periods of ACDUTRA.  There is no evidence in the record against a finding that the acoustic injury, resulting in hearing loss, occurred during the Veteran's ACDUTRA training in the summer of 1986.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A § 5017(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


